Case 17-20014-kmp   Doc 49   Filed 08/25/20   Page 1 of 7
Case 17-20014-kmp   Doc 49   Filed 08/25/20   Page 2 of 7
Case 17-20014-kmp   Doc 49   Filed 08/25/20   Page 3 of 7
Case 17-20014-kmp   Doc 49   Filed 08/25/20   Page 4 of 7
Case 17-20014-kmp   Doc 49   Filed 08/25/20   Page 5 of 7
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION

 IN RE:                                            CASE NO. 17-20014-kmp

 Anthony Earl Jones, Sr.                           CHAPTER 13

 Debtor.                                           JUDGE Katherine M. Perhach
                                          /

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 25, 2020, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via
CM/ECF or United States Mail to the following parties:

       Anthony Earl Jones, Sr., Debtor
       320 N 35th St
       Milwaukee, WI 53208

       Andrew M. Golanowski, Debtor’s Counsel
       wal@geracilaw.com

       Kathryn Kay MacKenzie, Debtor’s Counsel
       wal@geracilaw.com

       Lisa Lynn Ellmaurer, Debtor’s Counsel
       wal@geracilaw.com

       Robert Brynjelson, Debtor’s Counsel
       wal@geracilaw.com

       Scott Lieske, Chapter 13 Trustee
       ecf@chapter13milwaukee.com




             Case 17-20014-kmp           Doc 49   Filed 08/25/20    Page 6 of 7
Office of the U.S. Trustee
ustpregion11.mi.ecf@usdoj.gov

                                           Respectfully submitted,

                                           /s/ Jon Lieberman
                                           Jon Lieberman (OH 0058394)
                                           Attorney for Secured Creditor
                                           Sottile & Barile, Attorneys at Law
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           bankruptcy@sottileandbarile.com




      Case 17-20014-kmp         Doc 49   Filed 08/25/20    Page 7 of 7
